Citation Nr: 1455729	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-25 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable rating for service-connected sinusitis.  

2.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The issue of entitlement to service connection for bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period on appeal, the most probative evidence does not reflect that the Veteran's sinusitis is manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for a compensable rating for sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6513 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in December 2010 satisfied the duty to notify provisions with respect to a claim for an increased rating and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

In addition, the duty to assist the Veteran has been met.  The Veteran's service treatment records, VA examination report and medical treatment records, and identified private medical treatment records have been associated with the claims folder.  A VA letter issued in July 2013 advised the Veteran that he identified private treatment that was not of record and enclosed VA Forms 21-4142, Authorization and Consent to Release Information to VA, for the Veteran to complete and submit to VA or that he could send the information himself.  The Veteran did not respond.  VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As a result, the VA fulfilled its duty to assist in obtaining evidence.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).    

In addition, the Veteran was provided a VA examination with respect to his service-connected sinusitis in December 2010.  The VA examiner conducted a physical examination, recorded clinical findings, and documented the Veteran's complaints.  As the examination included sufficient detail as to the severity of the Veteran's service-connected sinusitis and addressed the disability in the context of the rating criteria, the Board concludes that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board recognizes the Veteran's statement that he had crusting since his septoplasty in 2010.  The December 2010 VA examination was provided after his surgery and no crusting was present on examination.  More significantly, the examiner noted that there were no episodes of sinusitis.  The Veteran stated that his VA medical treatment records disclosed the fact that there was evidence of one or two incapacitating episodes per year and he was prescribed antibiotic treatment.  The VA medical treatment records reflect that the Veteran has chronic sinusitis, but do not show any incapacitating or non-incapacitating episodes.  The evidence does not indicate that there has been a material change in the severity of the Veteran's service-connected sinusitis since he was last examined in December 2010.  38 C.F.R. § 3.327(a).  The medical evidence is adequate to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria and Analysis

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Schedular ratings for sinusitis are provided by application of the General Rating Formula for Sinusitis found at 38 C.F.R. § 4.97.  The General Formula provides that a non-compensable rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is warranted when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating is warranted following radical surgery with chronic osteomyelitis or; for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  

An "incapacitating episode" of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

The criteria for compensable ratings of sinus conditions are stated in the conjunctive, which means that all three conditions must be met (headaches, pain, and crusting or purulent discharge) to warrant a rating of 10 percent or greater.  See e.g., Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (finding that the use of the conjunctive "and" in the criteria for a 40 percent rating for diabetes - "insulin, restricted diet, and regulation of activities" - meant that entitlement to that rating required all three criteria to be met.)

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran requests a higher rating for his service-connected sinusitis.  The October 2014 appellant's brief noted that the Veteran's position was that he experienced crusting after surgery to his nose.   

The Veteran's claim for an increased rating was received in November 2010, as such, the rating period on appeal is from November 2009.  38 C.F.R. § 3.400 (2014).

Private medical treatment records from Mountain View Medical Group indicate that the Veteran reported daily sinus trouble.  A March 2009 diagnostic nasal endoscopy, performed to assess the symptom of snoring, revealed the septum was deviated to the right three plus, without perforation or lesion.  The turbinates were normal.  There were no polyps, masses or lesions in the middle meatus, sphenoethmoid recess, or olfactory cleft.  The nasopharynx was normal including torus tubariaus and fossa of Rosenmuller, bilaterally.  The Veteran underwent a revision septoplasty and bilateral submucous resection of inferior turbinates in February 2010.  A February 2010 record noted that the Veteran had head congestion, body aches and that he recently had nasal surgery.  There was nasal congestion, drainage, body aches, and a cough.  The examining physician indicated an assessment of viral infection and possible influenza.  The Veteran was prescribed Ibuprofen and Tamiflu.  There was no assessment of sinusitis.  Private medical treatment records from the Colorado Otolaryngology Associates reflect that the Veteran reported nasal congestion.  A record dated in February 2010 noted that the Veteran was being reevaluated for snoring.  The palpation of the nasal interior noted that the septum was deviated to the right and the turbinates were normal size and symmetrical bilaterally.  There was normal mucosa with no swelling, polyps, active bleeding or evidence of bleeding.  The medication list indicated that the Veteran was prescribed Zithromax (prescribed on February 3, 2010) with six pills.  Again, there is no mention of sinusitis.  

The VA medical treatment records note that the Veteran has chronic sinusitis but do not indicate any episodes or treatment related to sinusitis during the rating period on appeal.  

The Veteran was provided a VA medical examination in December 2010.  The Veteran was not currently being treated for sinusitis.  The examiner indicated that there was no interference with breathing through the nose, no pus discharge, no speech impairment, no pain, and no crusting present.  The Veteran was able to communicate by speech, able to speak above a whisper, suffered from headaches and suffered from chronic sinusitis.  The Veteran had daily chronic sinusitis.  The examiner indicated that there were no episodes of chronic sinusitis that required doctor recommended bed rest.  There were no episodes of chronic sinusitis which required antibiotic treatment lasting four to six weeks and no other episodes of chronic sinusitis that the Veteran had per year that did not require prolonged treatment.  The Veteran had congestion.  The examiner stated that the Veteran's diagnosis of sinusitis progressed to chronic sinusitis, status post septoplasty.  The paranasal sinus X-ray series were interpreted as revealing essentially normal-appearing paranasal sinuses.  

On his VA Form 9, the Veteran stated that he continued to deal with his sinusitis on a daily basis and had problems with his sinuses.  In his notice of disagreement, the Veteran stated that he had one or two incapacitating episodes per year of chronic sinusitis as shown by VA medical treatment records.  He reported crusting.

In light of the above, the Board finds that a compensable rating is not warranted for sinusitis.  38 C.F.R. § 4.97.  

First, the most probative evidence does not reflect any incapacitating episodes of sinusitis.  The Veteran reported that he had incapacitating episodes and they were documented in the VA medical treatment records.  Review of the treatment records does not reflect such treatment.  The private medical treatment records noted that the Veteran was prescribed Tamiflu and Zithromax, but the assessments did not indicate that the Veteran was being treated for sinusitis.  Further, the treatment was not prescribed for four to six weeks.  See 38 C.F.R. § 4.97, General Rating Formula for Sinusitis (DC's 6510 through 6514).  The Veteran is not considered competent to report that he has incapacitating episodes.  The note following the rating criteria in this case define an "incapacitating episode" of sinusitis as requiring bed rest and treatment by a physician.  Id.  As a result, the Board finds that the VA examination report, VA medical treatment records, and private medical treatment records are more probative than the Veteran's statements that he has had incapacitating episodes of sinusitis.

In addition, the most probative evidence does not reflect any non-incapacitating episodes.  The December 2010 VA examiner noted that there were no episodes of chronic sinusitis per year not requiring prolonged treatment.  The Board recognizes that the Veteran is competent to report his crusting and congestion as these symptoms are based on his experience and personal knowledge and comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Under the rating criteria in this case, non-incapacitating episodes must be characterized by headaches, pain, and purulent discharge or crusting.  The medical treatment records do not show that the Veteran experienced a non-incapacitating episode with all three characteristics of headaches, pain and purulent discharge, at any point during the rating period on appeal.  In fact, the Veteran himself does not report experiencing all symptoms in connection with an episode of sinusitis.  The VA medical treatment records note that the Veteran carries a diagnosis of chronic sinusitis, but do not reflect any episodes with respect to sinusitis.  The December 2010 VA examination report noted the presence of headaches and congestion (noting later in the report that the Veteran had migraines for which he is service-connected), but there were no episodes of sinusitis that required antibiotic treatment, no episodes of chronic sinusitis that required doctor recommended best rest, and no other episodes of chronic sinusitis per year that did not require prolonged treatment.  As a result, the Board assigns great probative value to the VA examination report, VA medical treatment records, and private medical treatment records as to whether the Veteran had any non-incapacitating episodes of sinusitis.  

For the foregoing reasons, the Board finds that the issue of entitlement to a compensable rating for sinusitis must be denied.  There is no identifiable period that would warrant a higher rating and; therefore, staged ratings are not appropriate in this case.  See Fenderson, supra.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence is against the Veteran's claim for a compensable rating for sinusitis, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extra-schedular Consideration

The Board considered whether referral for extra-schedular consideration is appropriate.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation Service, for assignment of an extra-schedular rating commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. Id.

Extra-schedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  

Turning to the first step of the extra-schedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected sinusitis are specifically contemplated by the schedular rating criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, the Veteran has reported crusting, headaches, and congestion.  These symptoms do not reflect an exceptional or unusual disability.  As to the severity of the symptoms, the schedular criteria contemplate disability presenting incapacitating and non-incapacitating episodes, at a level of disability above that the Veteran has been found to have.  Even if the rating criteria were inadequate, there is no evidence of frequent hospitalization and no marked interference with employment.  For example, the December 2010 VA examiner indicated that there were no effects on the Veteran's usual occupation and daily activities.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  For these reasons, the Board declines to remand this matter for referral for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  

Total disability rating for compensation purposes based upon individual unemployability (TDIU).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for TDIU due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The December 2010 VA examination report noted that there were no effects on the Veteran's usual occupation and daily activities.  Neither the Veteran nor the record indicates that the Veteran is unemployed due to his service-connected sinusitis.  Accordingly, the Board concludes a claim for TDIU has not been raised.



ORDER

Entitlement to a compensable rating for sinusitis is denied.  


REMAND

The Veteran has not been provided a VA examination with respect to his claim for service connection for bilateral knee disability.  See 38 C.F.R. § 3.159(c)(4) (2014).  The evidence reflects that the Veteran has current complaints of bilateral knee pain.  While the service medical treatment records do not reflect any documentation or symptoms pertaining to the knees, the Veteran indicated that he began to experience pain during his period of active service and that his activities pertaining to his military occupational specialty required a great deal of physical exertion, which put a strain on his body.  The Board also notes that a separation report of medical examination does not appear to be of record.  In addition, the Veteran first complained about right knee problems in 2002, less than two years after separation from active service.  He is competent to report lay-observable symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (explaining that a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); Falzone v. Brown, 8 Vet. App. 398, 405 (layperson is competent to testify to pain and observable flatness of his feet).  The Board emphasizes that 38 C.F.R. § 3.159(4)(C), indication that "the claimed disability or symptoms may be associated with the established event, injury, or disease in service," can be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  See 38 C.F.R. § 3.159(c)(4)(C)(ii).  This is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that the types of evidence that indicate that a current disability may be associated with service includes medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits or credible evidence of continuity of symptomatology or other symptoms capable of lay observation).  In light of the above, the Board finds that the Veteran must be provided a VA examination to determine the nature and etiology of any bilateral knee disability present.

Accordingly, the issue is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with respect to the nature and etiology of any left and/or right knee disability present.  The claims folder must be made available to the examiner and the examiner must note that the claims folder was reviewed.  Any indicated tests and studies must be completed.  Following examination of the Veteran and review of the claims folder, the examiner must respond to the following:

Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any left and/or right knee disability was caused by or otherwise related to active service.

A clear rationale must be provided for any opinion reached.

2.  After the above development has been completed, readjudicate the issue on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and an appropriate amount of time for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


